     Case 8:15-cv-02034-JVS-JCG Document 1022 Filed 07/23/20 Page 1 of 7 Page ID
                                      #:70443
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 15-2034 JVS (JCGx)                                      Date   7/23/2020

 Title             Natural-Immunogenics Corp. v. Newport Trial Group, et al


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Minute Order Regarding Objections

     Before the Court are Defendant Sam Schoonover’s objections to the Special
Master’s order at ECF No. 984. Obj., ECF No. 997. Defendants Newport Trial Group
(“NTG”) and Scott J. Ferrell (“Ferrell”) join in Schoonover’s objections.1 ECF No. 998.

     Also before the Court is Schoonover’s and NTG’s objections to the Special
Master’s order at ECF No. 945. ECF No. 963.

      Plaintiff Natural-Immunogenics Corp. (“NIC”) filed a consolidated opposition to
the objections. Opp’n, ECF No. 1001. Defendants filed a consolidated reply. Reply,
ECF No. 1006.

      For the following reasons, the Court sustains in part and overrules in part
Defendants’ objections at ECF No. 984 and overrules Defendants’ objections at ECF No.
963. The Court further finds that oral argument would not be helpful on this matter and
VACATES the July 27, 2020 hearing. Fed. R. Civ. P. 78; L.R. 7-15.

                                                    I. BACKGROUND

       The background of this case is well known to the parties and the Court. This Order
recites background only as relevant to the objections currently before the Court.



         1
       Defendants Schoonover, NTG, and Ferrell are collectively referred to as “Defendants”
throughout this order.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 7
     Case 8:15-cv-02034-JVS-JCG Document 1022 Filed 07/23/20 Page 2 of 7 Page ID
                                      #:70444
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 15-2034 JVS (JCGx)                            Date    7/23/2020

 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

         A.      The Order Granting NIC’s Supplemental Motion to Compel
                 Schoonover to Produce Documents under the Crime-Fraud Exception
                 (ECF No. 984) (the “Crime-Fraud Order”)

       On March 5, 2020 this Court considered NIC’s objections as to its request to file a
supplemental crime-fraud motion for sixteen pages of text messages. ECF No. 902. The
Court sustained NIC’s objection finding that the request was proportional to the needs of
the case. Id., 13-15. Having reviewed the text messages in camera the Special Master
found that Schoonover had “misleadingly identified Bates nos. SCHOONOVER00066-
SCHOONOVER00069 and SCHOONOVER00073 as communications regarding
Vogue.” ECF No. 984, 6. The Special Master concluded that SCHOONOVER00076-
SCHOONOVER00081 had been properly identified as communications “regarding
Vouge Settlement Agreement.” Id. Nonetheless, the Special Master ordered that all
Bates Nos. SCHOONOVER00066-SCHOONOVER00081 be produced to NIC finding
that while the documents contained communications regarding Vogue, such documents
were not precluded by this Court’s prior order and because the documents came “within
the crime-fraud exception to the attorney-client privilege in that it is more likely than not
in furtherance of NTG’s and other Defendants’ scheme to manufacture litigation without
a factual or legal basis to defraud corporations and, accordingly, supports NIC’s RICO
claims.” Id. at 6-7.

         B.      The Order Denying Application to Redact Rule 37-1 Joint Stipulation
                 and To File Documents Under Seal (ECF No. 945)

       On April 16, 2020, the Special Master denied Defendants’ application to redact
portions of a Rule 37-1 Joint Stipulation and to file Exhibits 8, 12, and 14 to the Joint
Stipulation under seal on the grounds that the documents come within the crime-fraud
exception to the attorney-client privilege and work product doctrine and therefore are not
privileged and should not have been designated “confidential” under the Protective
Order. ECF No. 945, 5. The Special Master also concluded that the law of the case
doctrine does not apply solely because the “Court has consistently continued to seal
documents under the Protective Order.” Id. at 6. Additionally, the Special Master noted
that although the step two crime fraud motion was a discovery motion, it is central to the
issues pending in the case and the public should be able to access the exhibits. Id.


CV-90 (06/04)                         CIVIL MINUTES - GENERAL                          Page 2 of 7
     Case 8:15-cv-02034-JVS-JCG Document 1022 Filed 07/23/20 Page 3 of 7 Page ID
                                      #:70445
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 15-2034 JVS (JCGx)                           Date     7/23/2020

 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

                                    II. LEGAL STANDARD

      The Court reviews all objections to the Special Master’s findings of fact or
conclusions of law de novo. Fed. R. Civ. P. 53(f). A ruling on a procedural matter is
reviewed for abuse of discretion. Id. at 53(f)(5).

                                       III. DISCUSSION

         A.      The Order Granting NIC’s Supplemental Motion to Compel
                 Schoonover to Produce Documents under the Crime-Fraud Exception
                 (ECF No. 984) (the “Crime-Fraud Order”)

       Schoonover objects to the Special Master’s order arguing that discovery pertaining
to Vogue International is off-limits pursuant to this Court’s prior orders and that NIC’s
motion seeks to go beyond the limitations set forth by the Court. Obj., 4-6. Schoonover
argues that the documents at SCHOONOVER00076-81 which the Special Master
identified as relating to Vogue International, cannot be subject to discovery. Obj., 6.
Additionally, Schoonover argues that the Special Master erred when stating that “even if
the identifications were correct, the documents are intertwined with the scheme devised
by NTG and other Defendants to manufacture litigation without a factual or legal basis to
defraud corporations” because the only inquiry at issue is whether the documents relate to
the only case involving Schoonover, Himalaya Drug. Id. 7. Schoonover also disputes
that the documents identified at SCHOONOVER00066-69 and SCHOONOVER00073
are not related to Vogue. Id.

       While this Court has expressly prohibited discovery directed at the Vouge
International lawsuit (ECF Nos. 902 at 14, 414 at 6-7), it has not forbidden any discovery
pertaining to Schnoonover that is unrelated to the Himalaya Drug case as Schoonover
suggests. In fact, this Court’s prior order allowed discovery of communications that
while not “directly pertain[ing] to the Himalaya Drug case, [were] inextricably
intertwined with communications that directly pertaining to the scheme as a whole.”
ECF No. 659 at 25.




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                          Page 3 of 7
     Case 8:15-cv-02034-JVS-JCG Document 1022 Filed 07/23/20 Page 4 of 7 Page ID
                                      #:70446
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 15-2034 JVS (JCGx)                           Date     7/23/2020

 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

       SCHOONOVER00069-74,2 and SCHOONOVER00080, do not relate solely to
Vouge International. The remaining documents do appear to relate to Vouge
International. However, the Special Magistrate correctly identified that these text
messages are inextricably intertwined with communications that directly pertain to the
scheme as a whole. Specifically, the text messages identified as SCHOONOVER00066-
SCHOONOVER00074 and SCHOONOVER00080 pertain to allegations central to NIC’s
case - that individuals were recruited for law suits. The remainder of the documents
identified as SCHOONOVER00075-79, and SCHOONOVER00081 pertain to settlement
discussions in the Vogue International matter, are unrelated to this action, and do not fall
within the crime-fraud exception.

      Accordingly, the Court sustains in part and overrules in part Defendants’
objections. The Court finds that SCHOONOVER00066-74, and SCHOONOVER00080
should be produced to NIC.

         B.      The Order Denying Application to Redact Rule 37-1 Joint Stipulation
                 and To File Documents Under Seal (ECF No. 945)

     Because this motion relates to a procedural issue, the Court reviews the Special
Master’s decision for abuse of discretion. Fed.R.Civ.P. 56(f)(5).

       Generally, there is a “strong presumption in favor of access to court records.” Ctr.
for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (internal
citation and quotations omitted). However, there are two standards that govern motions
to seal documents. For records attached to a dispositive motion, “those who seek to
maintain the secrecy of documents attached to dispositive motions must meet the high
threshold of showing that ‘compelling reasons’ support secrecy.” Kamakana v. City &
Cty. of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006). For records attached to non-
dispositive motions, a less onerous showing of “good cause” under Federal Rule of Civil
Procedure 26(c) will suffice. Id. “A ‘good cause’ showing will suffice to seal documents
produced in discovery.” Id. Determining whether a motion is dispositive is not a
mechanical process. See Auto Safety, 809 F.3d at 1098. Instead, the Court must look to


         2
          A portion of SCHOONOVER00069 and a portion of SCHOONOVER00072-74,
and SCHOONOVER00080 do appear to relate to the Vogue International case.
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                          Page 4 of 7
     Case 8:15-cv-02034-JVS-JCG Document 1022 Filed 07/23/20 Page 5 of 7 Page ID
                                      #:70447
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 15-2034 JVS (JCGx)                           Date     7/23/2020

 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

determine “whether the motion at issue is more than tangentially related to the underlying
cause of action.” Id. at 1099. “[P]lenty of technically nondispositive motions . . . are
strongly correlative to the merits of a case.” Id.

       Defendants object to the Special Master’s order denying the application to redact
the Rule 37-1 Joint Stipulation on NIC’s supplemental crime-fraud motion and to file
documents therein under seal. Obj., 1. Defendants ask the court to sustain their
objections and find that the “Protected Material” in NIC’s discovery motion (ECF No.
916-1), Exhibit 8 (ECF No. 916-2), Exhibit 12 (ECF No. 916-3) and Exhibit 14 (ECF.
No. 916-4) thereto), should be redacted and filed under seal; and that the Court find that
Defendants should be awarded reasonable expenses related to opposing NIC’s challenges
to the application to seal and redact. Id.

        Defendants argue that Exhibits 8, 12, and 14 were previously designated as
“CONFIDENTIAL” under the terms of the Protective Order (ECF No. 87) and that even
if the documents come within the crime-fraud exception to the attorney-client privilege
and work product doctrine” and are therefore subject to compelled production, they are
still protected and should maintain their protected status in public filings. Obj., 3.
Defendants argue that this Court has consistently ruled that documents subject to
compelled production shall maintain their protected status and should be redacted and
filed under seal. Id. at 4 (referring to ECF No. 396, 587, and 926). Defendants further
propose that if the Special Master’s order is upheld, it would eviscerate their appellate
rights. Obj., 6. Defendants also argue that since the Court already found that “good
cause” exists to protect this information by approving the protective order, the burden is
on NIC to present a compelling reason why the documents should be publicly disclosed.
Obj., 12.

       NIC responds that the Special Master did not err because the exhibits in
controversy were filed in support of NIC’s Supplemental Step-Two Crime Fraud Motions
which concerned issues “strongly correlated with the merits of this case” and therefore
requires a showing of a “compelling need” in order for the records to remain sealed.
Opp’n, 9. NIC contends that no compelling need exists here because the documents have
been designated as not privileged as a result of the crime-fraud exception. Id. at 12-13.
NIC argues that the law of the case doctrine is inapplicable here both because sealing a
record is a fact and circumstance specific matter and because the Court’s prior orders
referred to by Defendants were on unopposed applications where the Court did not issue
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                          Page 5 of 7
     Case 8:15-cv-02034-JVS-JCG Document 1022 Filed 07/23/20 Page 6 of 7 Page ID
                                      #:70448
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 15-2034 JVS (JCGx)                           Date     7/23/2020

 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

substantive rulings. Id. at 13-14. NIC argues that the Court’s only substantive ruling on
a similar matter (ECF No. 809) ordered public disclosure. Opp’n, 13-14.

        Here, the crime-fraud exception motion is more than tangentially related to the
merits of the case because it pertains to NIC’s central allegations of manufactured sham
litigation and does not fit into the exception created for discovery-related materials
unrelated to the merits. Therefore, Defendants are required to set forth a compelling
reason for which the documents should not be publically disclosed. While Defendants
argue that the Court has already found “good cause” by establishing the protective order,
“the fact that some parties have designated certain documents as confidential pursuant to
a protective order is not a sufficient showing of compelling reasons for sealing such
documents.” Prime Healthcare Centinela, LLC v. Kimberly-Clark Corp., No.
CV148390DMGPLAX, 2016 WL 7177531, at *2 (C.D. Cal. Mar. 24, 2016). The
documents as they stand are no longer privileged as a result of the application of the
crime-fraud exception. As for Defendants’ arguments that if the documents are not
sealed their appellate rights are eviscerated, “[e]ffective appellate review of disclosure
orders adverse to the attorney-client privilege can be had by means other than collateral
order appeal, including postjudgment review. Appellate courts can remedy the improper
disclosure of privileged material in the same way they remedy a host of other erroneous
evidentiary rulings: by vacating an adverse judgment and remanding for a new trial in
which the protected material and its fruits are excluded from evidence.” Mohawk Indus.,
Inc. v. Carpenter, 558 U.S. 100, 101 (2009). Additionally, the Court does not find that
the law of the case doctrine applies here because the orders referred to by Defendants
(ECF No. 396, 587, and 926) are inapplicable to the documents at issue here and the
Court’s prior order at ECF 809 supports public disclosure. Given all of the foregoing,
there is no compelling reason for which the public should be denied access to these
documents. The Special Master did not commit an abuse of discretion and instead
properly determined that the step two motion (despite being a discovery motion) related
to the merits of NIC’s causes of action, noted that the exhibits were not privileged, and
considered the strong presumption in favor of public access to the documents.

         Accordingly, Defendants’ objections are overruled.




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                          Page 6 of 7
     Case 8:15-cv-02034-JVS-JCG Document 1022 Filed 07/23/20 Page 7 of 7 Page ID
                                      #:70449
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 15-2034 JVS (JCGx)                                      Date     7/23/2020

 Title          Natural-Immunogenics Corp. v. Newport Trial Group, et al

                                       IV. CONCLUSION

     For the foregoing reasons, the Court sustains in part and overrules in part
Defendants’ objections at ECF No. 984 and overrules Defendants’ objections at ECF No.
963.

                 IT IS SO ORDERED.
                                                                                              :     0

                                                      Initials of Preparer      lmb




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                     Page 7 of 7
